               Case 2:16-cr-00009-TLN Document 138 Filed 04/19/21 Page 1 of 2


 1 KYLE R. KNAPP
   Attorney at Law
 2 California State Bar No. 166597
   916 2nd Street, 2nd Floor
 3 Sacramento, CA 95814
   Telephone:(916) 441-4717
 4

 5 Attorney for Richard Lopez

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10 UNITED STATES OF AMERICA,                         ) CASE NO. 2:16-cr-0009-TLN
                                                     )
11                                 Plaintiff,        )
                                                     )
12                                                   ) STIPULATION AND ORDER TO
     v.                                              ) SET NEW JUDGEMENT AND SENTENCING
13                                                   ) DATE & NEW DISCLOSURE SCHEDULE
                                                     )
14 RICHARD LOPEZ,                                    ) DATE: April 22, 2021
                                                     ) Time: 9:30 am
15                                 Defendant.        ) COURT: Hon. Troy L. Nunley
                                                     )
16 __________________________________                )

17

18
            IT IS HEREBY STIPULATED by and between the parties hereto through their respective
19
     counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff and Kyle Knapp, attorney for
20
     defendant, RICHARD LOPEZ, that the previously scheduled status for sentencing date of April 22,
21
     2021, be vacated and the matter set for sentencing on November 18, 2021 at 9:30am.
22
            This continuance is requested to allow defendant to resolve all of his outstanding medical
23
     conditions and to finalize some issues with probation. I have contacted Mr. Hitt and Ms. Moore and they
24
     have no objection to the new sentencing date.
25
            In light of the above request, the following revised sentencing schedule is requested: Judgement
26
     and Sentencing – November 18, 2021; Reply or Statement of Non Opposition to Motion to Correct PSR
27
     November 11, 2021; Motion to Correct PSR due November 4, 2021; Probation Report and Response to
28
               Case 2:16-cr-00009-TLN Document 138 Filed 04/19/21 Page 2 of 2

     Informal Objections due October 28, 2021; and Informal Objections due October 21, 2021. The draft
 1
     PSR will be disclosed to counsel no later than October 7, 2021.
 2

 3 Dated: April 15, 2021                                           Respectfully submitted.

 4
                                                                     /s/ Kyle R. Knapp
 5                                                                 Kyle R. Knapp
                                                                   Attorney for Defendant Richard Lopez
 6

 7

 8
     Dated: April 15, 2021                                         Respectfully submitted.
 9

10                                                                   /s/ Jason Hitt
                                                                   Jason Hitt
11                                                                 Assistant U.S. Attorney
                                                                   Attorney for Plaintiff
12

13
     IT IS SO ORDERED.
14

15
     DATE: April 19, 2021
16                                                            Troy L. Nunley
                                                              United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28


                                                          2                                   16-CR-009-TLN
